 



Exhibit 10.1

[CONFORMED COPY]

Penford Corporation, Penford Australia Limited and
Penford Holdings Pty. Limited

First Amendment to Credit Agreement

     This First Amendment to Credit Agreement (herein, the “Amendment”) is
entered into as of November 26, 2004, by and among Penford Corporation, a
Washington corporation (“PenCorp” or the “U.S. Borrower”) and Penford Australia
Limited ACN 003 780 229 and Penford Holdings Pty. Limited ACN 094 279 339
(“Penford Holdings” and, together with Penford Australia Limited, individually,
an “Australian Borrower” and collectively the “Australian Borrowers”, the
Australian Borrowers and together with the U.S. Borrower, collectively, the
“Borrowers,” and, individually, a “Borrower”), the direct and indirect
Subsidiaries of the Borrowers from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as U.S. Lenders, Australia and New Zealand Banking Group Limited ABN
11 005 357 522, as Australian Lender, and in its capacity as the appointed agent
of debenture holders under the Debenture Trust Deed and as “Agent” under the
Syndicated Facility Agreement (in each such capacity, “Australian Agent”), ANZ
Capel Court Limited ABN 30 004 768 807 in its capacity as “Trustee” under the
Debenture Trust Deed and in its capacity as “Security Trustee” under the
Security Trust Deed (in each such capacity, “Australian Trustee”) and Harris
Trust and Savings Bank as Administrative Agent as provided herein.

Preliminary Statements

     A. The Borrowers, the Guarantors, the Lenders, the Australian Agent, the
Australian Trustee and the Administrative Agent are parties to that certain
Credit Agreement dated as of October 7, 2003 (the “Credit Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.

     B. The Company and the Lenders have agreed to amend the Total Funded Debt
Ratio and to make certain amendments to the Credit Agreement, in each case under
the terms and conditions set forth in this Amendment.

     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1. Amendments to the Credit Agreement.

     Subject to the satisfaction of the conditions precedent set forth in
Section 2 hereof, the Credit Agreement shall be and hereby is amended as
follows:

 



--------------------------------------------------------------------------------



 



[CONFORMED COPY]

     1.1. The definition of the term “EBITDA” appearing in Section 4.1 of the
Credit Agreement shall be amended to read as follows:

     ““EBITDA” means, with reference to any period, Net Income for such period
plus the sum of all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, and (c) depreciation of fixed assets and
amortization of intangible assets for such period, plus (minus) any non-cash
losses (gains) but only to the extent such losses (gains) have not become a cash
loss (or gain), plus costs related to the labor strike at the U.S. Borrower’s
plant located in Cedar Rapids, Iowa, in an amount not to exceed $4,300,000
during the fiscal quarter ending August 31, 2004, and $4,100,000 for the fiscal
quarter ending November 30, 2004.”

     1.2. Section 7.22(a) of the Credit Agreement shall be amended to read as
follows:

     “(a) Total Funded Debt Ratio. The Borrowers shall not, as of the last day
of each fiscal quarter of the Borrowers ending during the periods specified
below, permit the ratio of (a) Total Funded Debt to (b) EBITDA for the four
calendar fiscal quarters of the Borrowers then ended (the “Total Funded Debt
Ratio”) to be more than:

                  Total Funded         Debt Ratio Shall Not From and including  
To and including   be More Than:   the date hereof   May 31, 2004   3.25 to 1.0
August 31, 2004   August 31, 2004   3.00 to 1.0 November 30, 2004   February 28,
2005   3.50 to 1 May 31, 2005   May 31, 2005   3.25 to 1 August 31, 2005   At
all times thereafter   3.00 to 1.0”

     1.3. Section 7.22(d) of the Credit Agreement shall be amended to read as
follows:

          “(d) Capital Expenditures. The Borrowers shall not, nor shall they
permit any of their Subsidiaries to, incur Capital Expenditures (but excluding
Capital Expenditures made with the Net Cash Proceeds of any Event of Loss as
permitted by Section 2.2(b)(i) hereof and Capital Expenditures made with the
proceeds of grants from governmental entities) in an amount in excess of
$15,000,000 (or the Australian Dollar Equivalent or NZ Dollar Equivalent) in the
aggregate during the Borrowers’ fiscal year ending August 31, 2005, and
$20,000,000 (or the Australian Dollar Equivalent or NZ Dollar Equivalent) in the
aggregate during the Borrowers’ fiscal year ending August 31, 2006; provided,
however, for any fiscal year when Total Senior Funded Debt/EBITDA Ratio is less
than 2.0 to 1.0 for each fiscal quarter of such fiscal year, Capital
Expenditures for such year shall not exceed $25,000,000 (or the Australian
Dollar Equivalent or NZ Dollar Equivalent) for such fiscal year.”

     1.4. The Lenders hereby authorize the Administrative Agent to execute and
deliver to the Borrowers on its own behalf and on behalf of the Lenders (a) a
First Amendment to Security Agreement substantially in the form attached hereto
as Exhibit A, (b) a Patent Collateral

-2-



--------------------------------------------------------------------------------



 



[CONFORMED COPY]

Agreement substantially in the form attached hereto as Exhibit B, and (c) a
Patent Collateral Agreement substantially in the form attached hereto as
Exhibit C.

Section 2. Conditions Precedent.

     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:

     2.1. The Borrowers, the Guarantors, the Australian Agent, the Australian
Trustee, the Administrative Agent and the Lenders shall have executed and
delivered this Amendment.

     2.2. Each of the representations and warranties set forth in Section 5 of
the Credit Agreement shall be true and correct in all material respects, except
that the representations and warranties made under Section 5.5 shall be deemed
to refer to the most recent financial statements of the Borrowers delivered to
the Lenders.

     2.3. Upon giving effect to this Amendment, (a) the Borrowers shall be in
full compliance with all of the terms and conditions of the Loan Documents and
(b) no Default or Event of Default shall have occurred and be continuing
thereunder or shall result after giving effect to this Amendment.

     2.4. The Borrowers shall have paid to the Administrative Agent for the
account of the Lenders an amendment fee in an amount equal to one-eighth of one
percent (0.125%) of the aggregate amount of all revolving credit commitments and
term loans outstanding under the Credit Agreement and the Australian Credit
Agreements.

Section 3. Representations.

     In order to induce the Lenders to execute and deliver this Amendment, the
Borrowers hereby represents to the Lenders that as of the date hereof, and after
giving effect to the amendments called for hereby, the representations and
warranties set forth in Section 5 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except that for purposes of
this paragraph the representations contained in Section 5.5 shall be deemed to
refer to the most recent financial statements of the Borrowers delivered to the
Lenders) and after giving effect to this Amendment (a) the Borrowers are in
compliance with all of the terms and conditions of the Loan Documents and (b) no
Default or Event of Default exists under the Credit Agreement or shall result
after giving effect to this Amendment.

Section 4. Miscellaneous.

     4.1. The Borrowers and the Guarantors heretofore executed and delivered to
the Agent and the Lenders the Collateral Documents to which it is a party. Each
of the Borrowers and the Guarantors hereby acknowledges and agrees that the
Liens created and provided for by the Collateral Documents to which it is a
party continue to secure, among other things, the indebtedness, obligations and
liabilities described therein; and the Collateral Documents to

-3-



--------------------------------------------------------------------------------



 



[CONFORMED COPY]

which it is a party and the rights and remedies of the Agents and the Lenders
thereunder, the obligations of the Borrowers and the Guarantors thereunder, and
the Liens created and provided for thereunder remain in full force and effect
and shall not be affected, impaired or discharged hereby. Nothing herein
contained shall in any manner affect or impair the priority of the Liens created
and provided for by the Collateral Documents to which it is a party as to the
indebtedness, obligations and liabilities which would be secured thereby prior
to giving effect to this Amendment.

     4.2. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.

     4.3. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of Illinois.

     4.4. The Borrowers jointly and severally agree to pay all reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the credit facilities and the preparation, execution and
delivery of this Amendment, and the documents and transactions contemplated
hereby, including the reasonable fees and expenses of counsel for the
Administrative Agent with respect to the foregoing.

[Remainder of Page Intentionally Left Blank]

-4-



--------------------------------------------------------------------------------



 



[CONFORMED COPY]

     This First Amendment to Credit Agreement is entered into as of the date and
year first above written.

            “U.S. Borrower”


Penford Corporation
      By:   /s/ Steven O. Cordier         Name:   Steven O. Cordier       
Title:   Sr. VP, CFO, Secretary     

            “Australian Borrowers”


Penford Australia Limited
      By:   /s/ Steven O. Cordier         Name:   Steven O. Cordier       
Title:   Sr. VP, CFO, Secretary, Director     

            Penford Holdings Pty. Limited
      By:   /s/ Steven O. Cordier         Name:   Steven O. Cordier       
Title:   Director     

            “Guarantors”


Penford Products Co.
      By:   /s/ Steven O. Cordier         Name:   Steven O. Cordier       
Title:   Sr. VP, CFO, Secretary     

Penford Corporation
Signature Page to First Amendment
to Credit Agreement

 



--------------------------------------------------------------------------------



 



[CONFORMED COPY]

     Accepted and agreed to as of the date and year last above written.

            “U.S. Lenders”


Harris Trust and Savings Bank, in its
   individual capacity as a Lender, as U.S. L/C
   Issuer, and as Administrative Agent
      By:   /s/ Erica T. Kuhlmann         Name:   Erica T. Kuhlmann       
Title:   Managing Director     

            Wells Fargo Bank, N.A.
      By:   /s/ Catherine M. Jones         Name:   Catherine M. Jones       
Title:   Vice President     

            U.S. Bank National Association
      By:   /s/ Thomas McCarthy         Name:   Thomas McCarthy        Title:  
Vice President     

            LaSalle Bank National Association
      By:   /s/ Keith J. Cable         Name:   Keith J. Cable        Title:  
Vice President     

            Cooperative Centrale
   Raiffeisen-Boerenleenbank B.A., “Rabobank
   Nederland,” New York
                       

Penford Corporation
Signature Page to First Amendment
to Credit Agreement

 



--------------------------------------------------------------------------------



 



[CONFORMED COPY]

               Branch
      By:   /s/ Eric Hurshman         Name:   Eric Hurshman        Title:  
Executive Director     

                  By:   /s/ Brett Delfino         Name:   Brett Delfino       
Title:   Executive Director     

           
“Australian Lender”


Australia and New Zealand Banking Group
    Limited, in its individual capacity as
    Australian Lender and as Australian Agent
      By:           Name        Title     

            ANZ Capel Court Limited, as Australian Trustee
      By:           Name        Title     

Penford Corporation
Signature Page to First Amendment
to Credit Agreement

 